DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 06/29/2022, with respect to the drawing objections and rejections have been fully considered and are persuasive.  The objections and rejections of the office action dated 06/20/2022 has been withdrawn. 

Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious a valve assembly or a hydraulic system comprising the valve assembly wherein a spool movable in the longitudinal bore to shift between: (i) a neutral position in which the spool allows fluid flowing through the first dual-wing passage to be combined with fluid flowing through the second dual-wing passage, then flow to the outlet port, and (ii) a shifted position in which the spool allows fluid in the first dual-wing passage to be combined with fluid in the third dual-wing passage, then flow to either the first or second workport passage while connecting the other workport passage to a corresponding return cavity of the first and second return cavities as claimed in claims 1 and 9, in combination with the rest of the recited limitations.
While the prior art discloses various valve assembly configurations, there is insufficient rationale to modify the prior art to reach the articulated valve assembly configuration having specified dual-wing passage connections via movement of a spool as claimed in claims 1 and 9, absent impermissible hindsight.

The prior art does not disclose nor render obvious a valve housing having two inlet ports, including three dual-wing passages wherein the second dual-wing passage and the third dual-wing passage share a common passageway that is fluidly-coupled to the second inlet port, wherein branches of the second dual-wing passage and branches of the third dual-wing passage branch from the common passageway in combination with the rest of the limitations as claimed in claim 18.
While the prior art discloses various valve assembly configurations with a plurality of dual wing passages, there is insufficient rationale to modify the prior art to reach the articulated configuration wherein branches of the second dual-wing passage and branches of the third dual-wing passage branch from the common passageway as claimed in claim 18, absent impermissible hindsight.

Claims 2-8, 10-17, 19-20 are allowable because they depend from an allowable independent claim.
Applicant’s specification states that the claimed valve assembly dual-wing configurations of passages keeps flow forces acting on the spool consistent when shifting the spool to either direction since the geometry is symmetrical, and applicant’s valve assembly also allows two fluid sources to join fluid flow without an additional valve section thereby reducing cost and complexity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 7, 2022